El Juez Asociado Señoe Audrey,
emitió la opinión del tribunal.
Dictada sentencia en este pleito el primero de noviembre de 1928 apeló de ella la demandada María Ríos Vda. de Rubio y solicitó de la corte ordenase al taquígrafo que hi-ciera la transcripción de sus notas taquigráficas para la ape-lación. Accedió la corte inferior a su solicitud decretando el 7 de diciembre de 1928 que el taquígrafo procediera a pre-parar dicha transcripción dentro de los veinte días que para ello concede la ley, orden que el mismo día fué notificada ál taquígrafo. Transcurrido ese término sin que el taquígrafo presentara dicha transcripción y sin que él ni la parte ape-lante solicitaran y obtuvieran que el término le fuera pro-rrogado por la corte, la parte apelada radicó el 3 de enero' de 1929 en la secretaría de este tribunal moción solicitando que desestimemos esa apelación cuya vista fué señalada para el 28 de este mes, en el que tuvo lugar.
Se opuso la apelante a tal moción por escrito y oralmente, y el 14 de enero radicó moción solicitando que haciendo nos-otros uso de la facultad que nos confiere el artículo 140 del Código de Enjuiciamiento Civil le concedamos un nuevo tér-mino para la transcripción de la evidencia, moción que fué oída el mismo día que la precedente, y a la que se opuso el apelado.
*88La solicitud de nuevo término se funda en los Lechos ale-gados en la oposición a la desestimación de la apelación.
Las razones expuestas por la apelante para que no de-sestimemos su recurso son: que de acuerdo con la Ley No. 81 de 1919 si el taquígrafo dejare sin excusa legítima de preparar la transcripción de la evidencia en el término de sesenta días deberá ser compelido a ello por la corte por los medios coercitivos procedentes: que no tuvo noticia de la fe-cha en que se ordenó que la transcripción fuera hecha: que el 6 de diciembre de 1928 escribió al taquígrafo diciéndole que enviaba ese día moción para que hiciera la transcripción de la evidencia, esperando de él que la hiciera a la mayor brevedad, que pidiera las prórrogas convenientes y que le hi-ciera saber los progresos de ese trabajo, sin que el taquí-grafo cumpliera nada de lo que interesó de él: que tenía motivo para creer que el taquígrafo obedecería la orden de la corte o que solicitaría prórrogas: y que si ha habido demora es por causa exclusiva del taquígrafo.
 Hemos resuelto repetidas veces que la parte que opta para su apelación por una transcripción de la evidencia hecha por el taquígrafo sufre las consecuencias de la con-ducta de dicho empleado. Mercado v. Sucn. de Ferreiro, 26 D.P.R. 492, citado en Viera y Compañía v. Reyes, 28 D.P.R. 80; Sanders Philippi & Co. v. Rivera, 28 D.P.R. 959; Martínez v. Martínez, 29 D.P.R. 553; Cruz v. Sucn. Jiménez, 30 D.P.R. 855; Martínez v. López, 31 D.P.R. 812; Pagán v. Pagán, 32 D.P.R. 642; y González v. Méndez, 33 D.P.R. 846. Por tanto, la parte apelante no tenía derecho a confiar en que el taquígrafo pidiera prórrogas y esa omisión del taquígrafo es imputable a la apelante. Tampoco tenía derecho a con-fiar en que dicho funcionario la tuviera al corriente de los progresos del trabajo que le encomendó porque él no tiene obligación legal de hacer tal cosa.  De igual modo el se-cretario no tenía el deber de notificarle que la corte había accedido a que la transcripción de la evidencia fuera hecha, aunque esto no tiene importancia en este caso en vista de la *89carta al taquígrafo. Ni tenía derecho a confiar en qne el taquígrafo hiciera la transcripción dentro de veinte días en cumplimiento de la orden de la corte, porque es sabido que no siempre puede hacerla dentro del término que se le concede y por esto la ley permite que el término sea prorro-gado.  Y por último la cita que se hace de la Ley No. 81 no es aplicable a este caso porque se refiere a aquellos en que habiendo transcurrido los veinte días que la ley concede y prórrogas hasta sesenta días, el taquígrafo puede ser eom-pelido por la corte usando medios coercitivos para que haga la transcripción, si es que no hubiere tenido excusa legítima para no haberla preparado, y siempre a petición de parte.; y en este caso no se utilizó tal medio.
Por lo expuesto el apelado tiene derecho a que sea desestimada esta apelación a menos que concedamos un nuevo término a la apelante para que la transcripción de la evidencia sea hecha, pero como las razones para tal solicitud son las mismas claramente improcedentes para que no desestimemos la apelación, y como la apelante no ha cumplido una regla de las cortes de distrito preceptiva de que la apelante debe depositar en la secretaría el valor del trabajo del taquígrafo, no encontramos justificada la concesión de un nuevo término y la solicitud en tal sentida hecha debe ser negada y desestimada esta apelación.
RESOLUCION SOBRE RECONSIDERACION, DE FEBRERO 11, 1929
El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Por resolución de 31 de enero negamos a la parte ape-lante la concesión de un nuevo término para que el taquí-grafo preparase la transcripción de la evidencia y desesti-mamos la apelación de acuerdo con la petición que nos hizo la parte apelada, exponiendo los motivos de esas resoluciones en la opinión que en igual fecha escribimos para fundamen-tarlas. Las razones alegadas entonces para la concesión de un nuevo término eran las mismas que las expuestas para *90que no desestimásemos la apelación, todas las cuales giraban sobre la cuestión de no ser responsable la apelante del des-cuido del taquígrafo en no obtener prórrogas, que es contra-ria a nuestra repetida jurisprudencia sobre ese particular.
Abora se nos pide reconsideración de la negativa de-concesión de nuevo término, que llevaría como consecuencia el restablecimiento de la apelación, alegándose para esa pe-tición que la sentencia apelada priva equivocadamente a la apelante de una fuerte cantidad de dinero a que tiene de-recho: que la consignación en la Corte de los derechos del taquígrafo se hace después de dictada la orden requirién-dole que haga la transcripción de la evidencia: que la po-lítica de este tribunal es resolver las apelaciones en su fondo y por sus méritos: y que no tuvo oportunidad de solicitar prórrogas, habiéndosele echado encima el peso de la ley sin ninguna consideración ni .benevolencia.
 Toda apelación contra una sentencia significa que la parte apelante la cree injusta o equivocada en la resolución de los derechos del apelante, que generalmente son de importancia para él, pero el hecho de la esistencia de una apelación y de la importancia de los derechos que el apelante estima lesionados no es motivo para que sea relevado de las reglas que gobiernan la tramitación de las apelaciones y para que le concedamos un nuevo término para que el taquígrafo haga la transcripción de la evidencia para la apelación, cuando ese término ha vencido sin solicitarse y obtenerse oportunamente que fuese prorrogado.
Es cierto que la consignación de los derechos del taquí-grafo por su transcripción hay que hacerla después que la corte inferior ordena que la prepare, pero en este caso la apelante no hizo tal consignación después que esa orden fué dictada, ni la ha hecho en momento alguno.
También es cierto que nuestra política, y creemos que la de todos los tribunales de justicia, es resolver las ape-laciones por sus méritos pero esto sucede cuando es posible, mas no cuando habiendo la apelante dejado de cumplir con *91la ley en materia de apelaciones, abiertamente y sin excusa razonable, pide la apelada que por ese motivo desestimemos la apelación, como ocurre en este caso.
Por último, se ba aplicado la ley en este caso para des-estimar la apelación porque habiendo tenido la apelante opor-tunidad concedida por el estatuto para solicitar prórrogas para el taquígrafo no hizo, sin embargo, uso de ese derecho. Nos es duro tener que desestimar apelaciones pero si la parte apelada tiene razón para que desestimemos la presente, no podemos negarle ese derecho.

Por lo expuesto 'no vemos motivo para reconsiderar nues-tra resolución de 5 de este mes.